DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the baffles (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0038], “bother” should read –both--.  In paragraph [0039], “actuator 236” should read –actuator 326--.  In paragraph [0040], “one or more hollow shaft” should read –one or more hollow shafts--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 discloses “at least one vehicle sensor in communication with the controller”.  The claim does not make clear if this is a sensor that senses a vehicle or if this sensor is on a vehicle of some type.  If it is a sensor that is on a vehicle, it is not clear what vehicle it is on or how this vehicle relates to the fan hub nor is it clear what type or parameter the sensor is sensing, thus rendering the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 8,608,452 (Draheim et al. hereinafter).
With regard to claim 1, Draheim et al. discloses a fan hub for an extractor for a harvesting machine, comprising: 
a hub cover (12) positioned along a rotation axis of a fan (Fig. 1a); 
wherein, the hub cover (12) is adjustable to alter the profile of the hub cover (12) relative to the rotation axis (Fig.’s 1a and 1b and col. 3 line 44 – col. 4 line 8).
With regard to claim 2, Draheim et al. discloses the fan hub of claim 1, further wherein the hub cover (12) comprises at least one nested segment (13) that overlaps an adjacent segment of the hub cover (12) to allow the hub cover (12) to expand axially along the rotation axis while substantially shielding an interior region of the fan hub from debris.
With regard to claim 4, Draheim et al. discloses the fan hub of claim 1, further comprising a core member (2) positioned along the rotation axis and at least partially within the hub cover (12), the core member (2) configured to extend axially away from the hub cover (12) along the rotation axis relative to the fan.
With regard to claim 7, Draheim et al. discloses the fan hub of claim 1, further comprising an actuator (14) that selectively alters the size of the hub cover (12).
With regard to claim 12, Draheim et al. discloses the fan hub of claim 7, further comprising a core member (2) and the actuator (14) selectively alters the size of the fan hub by altering the position of one or more of the fan hub and the core member (12).
With regard to claim 15, Draheim et al. discloses the fan hub of claim 1, further wherein the hub cover (12) rotates with the fan.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draheim et al. in view of USPAP 2020/0396295 (Martin et al. hereinafter).
With regard to claim 8, Draheim et al. discloses all of the limitations except for further comprising a user interface wherein the actuator is selectively adjustable through the user-interface.  It is known from Draheim et al. that the actuator is selectively adjustable (col. 3 line 58 – col. 4 line 8).
Martin et al. teaches a fan with a user interface (Fig. 6) that is used to control multiple operations of a fan based on user input and/or sensor input (paragraphs [0025], [0054] and [0057]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Draheim et al. by further comprising a user interface wherein the actuator is selectively adjustable through the user-interface as taught in Martin et al. for the purposes of allowing a user to easily change the operating parameters.
With regard to claim 9, the Draheim et al. modification with regard to claim 1 discloses the fan hub of claim 7, further comprising a controller that selectively alters the size of the hub cover with the actuator based on operating conditions.
With regard to claim 10, the Draheim et al. modification with regard to claim 1 discloses the fan hub of claim 9, further wherein the operating conditions are input by a user.
Allowable Subject Matter
Claims 3, 5, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPAP 2022/0018362 and USP’s 5,800,120, 4,726,733, 2,824,520 and 11,396,888 all disclose a fan with an adjustable hub.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745